[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                             No. 10-12328                 MAY 10, 2011
                                                           JOHN LEY
                         Non-Argument Calendar               CLERK
                       ________________________

                D.C. Docket No. 6:09-cr-00065-BAE-GRS-1


UNITED STATES OF AMERICA,
                                                          Plaintiff - Appellee,

                                  versus

SANTIAGO ARTEAGA CORREA,
a.k.a. Pedro Figueroa,
a.k.a. Pedro Figueroa Estrada,
                                                       Defendant - Appellant.

                      ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (May 10, 2011)

Before EDMONDSON, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:
       Santiago Correa appeals the reasonableness of his 32-month sentence for

illegally re-entering the United States after being removed, 8 U.S.C. § 1326(b).1

No reversible error has been shown; we affirm.

       We review a final sentence for procedural and substantive reasonableness.

United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008). A sentence may

be procedurally unreasonable if the district court fails to consider the appropriate

statutory factors or explain adequately the chosen sentence. Id. We evaluate the

substantive reasonableness of a sentence under a deferential abuse-of-discretion

standard. Gall v. United States, 128 S.Ct. 586, 597 (2007).

       The party challenging the sentence bears the burden of establishing that the

sentence is unreasonable in the light of both the record and the 18 U.S.C. §

3553(a) factors. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

Under section 3553(a), a district court should consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

need for the sentence to provide adequate deterrence, respect for the law, and

protection of the public, provision for the medical and educational needs of the

defendant, policy statements of the Sentencing Commission, and the need to avoid

unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1)-(7).


       1
        Correa’s sentence was 11 months above the top end of the advisory guidelines range of
15 to 21 months.

                                               2
      We conclude that Correa’s sentence was reasonable. Although his 32-

month sentence varied upward from the top of the advisory guidelines range by 11

months, the sentence was well below the 20-year statutory maximum he faced.

See 8 U.S.C. § 1326(b); United States v. Valnor, 451 F.3d 744, 751-52 (11th Cir.

2006) (affirming an upward variance and observing that the ultimate sentence was

appreciably below the statutory maximum). In addition, the district court stated

that it had considered the section 3553(a) factors, specifically Correa’s history and

characteristics and the need for the sentence to reflect the seriousness of the

offense. The court recounted Correa’s repeated illegal entries into the United

States and his two criminal convictions in this country, and the court concluded

that the seriousness of Correa’s offense warranted a sentence above the advisory

guidelines range.

      The district court’s reasons for the sentence are supported by the record and

the section 3553(a) factors. Correa had been documented in the country illegally

at least five times; he also twice attempted to enter using false documents. In

addition, he had Georgia convictions for entering an automobile with intent to

commit a felony and for possessing with intent to distribute methamphetamine.




                                          3
       Correa argues that the district court based the sentence on its disagreement

with United States immigration law: an impermissible sentencing factor.2 A

sentence substantially affected by, United States v. Clay, 483 F.3d 739, 745 (11th

Cir. 2007), or based entirely upon an impermissible factor is unreasonable because

such a sentence does not achieve the purposes of section 3553(a), Velasquez, 524

F.3d at 1252. A sentencing judge “may not impose a more severe sentence than he

would have otherwise based on unfounded assumptions [about a defendant’s]

immigration status or on his personal views of immigration policy.” Id. at 1253.

       While it is true that the district court made many comments expressing

generalized frustration with United States immigration policy and the perceived

poor enforcement of immigration laws, the court also specifically disclaimed that

these reasons were why Correa deserved a sentence above the guidelines range.

As noted, the court spoke of the specific facts of Correa’s case and explained why

Correa deserved a 32-month sentence; and those reasons are supported by the

record. Nothing sufficiently indicates that the court’s decision was substantially

affected by, much less based entirely, upon an impermissible factor. See

Velasquez, 524 F.3d at 1252; Clay, 483 F.3d at 745.



       2
        In determining the reasonableness of a sentence, we review de novo whether a factor
considered by the district court in sentencing a defendant is impermissible. United States v.
Velasquez, 524 F.3d 1248, 1252 (11th Cir. 2008).

                                                4
      That Correa believed certain mitigating factors -- including his family

responsibilities, the non-violent nature of his offense, and his cooperation with

authorities -- weighed in favor of a lower sentence does not make the district

court’s choice of sentence unreasonable. We defer to the court’s judgment about

the weight given to the section 3553(a) factors “unless the district court has made

‘a clear error of judgment’ and has imposed ‘a sentence that lies outside the range

of reasonable sentences dictated by the facts of the case.’” Gonzalez, 550 at 1324.

Given the court’s stress on Correa’s earlier illegal reentries and criminal record,

we cannot say that the court made such a clear error of judgment.

      Based on the evidence in the record, we conclude that Correa’s sentence

was reasonable and that the district court adequately justified its upwardly variant

sentence. See Gall, 128 S.Ct. at 597 (explaining that a sentencing judge “must

consider the extent of the deviation and ensure that the justification is sufficiently

compelling to support the degree of the variance”).

      We reject Correa's argument that his above-guidelines sentence created

unwarranted sentencing disparities among similarly situated offenders. The

"avoidance of unwarranted disparities was clearly considered by the Sentencing

Commission when setting the Guidelines ranges"; so, a district court necessarily




                                           5
gives weight and consideration to the need to avoid unwarranted disparities when

it correctly calculates and carefully reviews the guidelines range. See id. at 599.

      AFFIRMED.




                                          6